                                          Case 3:15-cv-04463-CRB Document 76 Filed 06/12/19 Page 1 of 2




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    YOUSEF KHRAIBUT,                                 Case No.3:15-cv-04463-CRB
                                                      Plaintiff,
                                   7
                                                                                         CLERK’S NOTICE
                                                v.
                                   8
                                                                                         Re: Dkt. No. 75
                                   9    GURBAKSH CHAHAL, et al.,
                                                      Defendants.
                                  10

                                  11

                                  12          The Order to Show Cause hearing set for June 14, 2019 before the Honorable Charles R.
Northern District of California
 United States District Court




                                       Breyer is rescheduled to July 12, 2019 at 8:30 a.m. The hearing will not be rescheduled again
                                  13
                                       without substantial showing. Please report to the Philip Burton Federal Building, 450 Golden
                                  14
                                       Gate Avenue, 17th floor, Courtroom 6, San Francisco, CA.
                                  15

                                  16
                                       Dated: June 12, 2019
                                  17                                                   Susan Y. Soong
                                                                                       Clerk, United States District Court
                                  18

                                  19

                                  20                                                   By: ________________________
                                                                                       Lashanda Scott, Deputy Clerk to the
                                  21                                                   Honorable CHARLES R. BREYER

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                          Case 3:15-cv-04463-CRB Document 76 Filed 06/12/19 Page 2 of 2




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                        YOUSEF KHRAIBUT,
                                   5                                                          Case No. 3:15-cv-04463-CRB
                                                       Plaintiff,
                                   6
                                                v.                                            CERTIFICATE OF SERVICE
                                   7
                                        GURBAKSH CHAHAL, et al.,
                                   8
                                                       Defendants.
                                   9

                                  10
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  11
                                       District Court, Northern District of California.
                                  12
Northern District of California
 United States District Court




                                  13
                                              That on June 12, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  14
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  16
                                       receptacle located in the Clerk's office.
                                  17

                                  18   Gurbaksh Chahal
                                       2 Queen's Road Central
                                  19   Hong Kong,
                                  20

                                  21
                                       Dated: June 12, 2019
                                  22

                                  23                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  24

                                  25                                                      By:________________________
                                                                                          Lashanda Scott, Deputy Clerk to the
                                  26
                                                                                          Honorable CHARLES R. BREYER
                                  27

                                  28
                                                                                          2
